 1

 2

 3

 4

 5

 6

 7
                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON
 8
                                AT SEATTLE
 9

10        CARMEN JOHN PERRI,             CASE NO. C19-0132JLR

11                       Plaintiff,      ORDER OF CONSOLIDATION
                 v.                      (RELATING TO ALL CASES)
12
          MAYFLOWER PARK HOTEL,
13
          INC.
14
                         Defendant.
15        CARMEN JOHN PERRI,             CASE NO. C19-0137JLR
16                       Plaintiff,
                 v.
17

18        425 QUEEN ANNE, LLC.

19                       Defendant.

20

21

22


     ORDER - 1
 1

 2
            CARMEN JOHN PERRI,                             CASE NO. C19-0139JLR
 3
                                  Plaintiff,
 4                 v.

 5          621 APARTMENTS, LLC,

 6                                Defendant.

 7          CARMEN JOHN PERRI,                             CASE NO. C19-0144JLR

 8                                Plaintiff,
                   v.
 9
            SORRENTO HOTEL
10          PARTNERSHIP,
11                                Defendant.
12          CARMEN JOHN PERRI,                             CASE NO. C19-0297JLR

13                                Plaintiff,
                   v.
14

15          2301 THIRD AVENUE, LP,

16                                Defendant.

17          On April 16, 2019, the court issued an order to show cause in each of the
18   above-entitled matters as to why these matters should not be consolidated. 1 (Case No.
19   C19-0132JLR (Dkt. # 6); Case No. C19-0137JLR (Dkt. # 13); Case No. C19-0139JLR
20

21          1
             The court also issued identical orders to show cause in Perri v. Wedgewood Court III
     Associates, LLC, No. C19-0110JLR, and Perri v. Moore Hotel, Inc., No. C19-0149JLR.
22   However, these two matters are now dismissed.


     ORDER - 2
 1   (Dkt. # 5); Case No. C19-0144JLR (Dkt. # 5); Case No. C19-0297JLR (Dkt. # 4).) No

 2   party who has made an appearance in the above-entitled matters objects to consolidation. 2

 3   (Case No. C19-0132JLR (Dkt. # 8); Case No. C19-0137JLR (Dkt. ## 14, 16); Case No.

 4   C19-0139JLR (Dkt. ## 8, 10); Case No. C19-0144JLR (Dkt. ## 6, 8); C19-0297JLR

 5   (Dkt. # 6).) Accordingly, the court ORDERS the above-entitled matters

 6   CONSOLIDATED for pretrial purposes. The court will determine whether the cases

 7   should be consolidated for trial following the deadline for dispositive motions. All future

 8   pleadings or other filings in any of the consolidated cases shall bear the above caption

 9   and shall be filed on the docket in Civil Case No. C19-0132JLR. In all future pleadings

10   or other filings, the parties in the consolidated case shall identify in the caption whether

11   the pleading or filing pertains to one or all cases.

12          Dated this 3rd day of May, 2019.

13

14                                                         A
                                                           JAMES L. ROBART
15
                                                           United States District Judge
16

17
            2
               The court also issued orders to show cause to Plaintiff in each of the above matters and
18   to Defendant 621 Apartments, LLC, for failure to timely respond to the court’s order to show
     cause regarding consolidation. (Case No. C19-0132JLR (Dkt. # 7); Case No. C19-0137JLR
19   (Dkt. # 15); Case No. C19-0139JLR (Dkt. # 7); Case No. C19-0144JLR (Dkt. # 7); Case No.
     C19-0297JLR (Dkt. # 5).) Counsel for Plaintiff and Defendant 621 Apartments, LLC, timely
20   responded to the court’s second orders to show cause. (Case No. C19-0132JLR (Dkt. # 8); Case
     No. C19-0137JLR (Dkt. # 16); Case No. C19-0139JLR (Dkt. ## 8, 11); Case No. C19-0144JLR
     (Dkt. # 8); Case No. C19-0297JLR (Dkt. # 6).) The court accepts counsels’ explanations for
21
     their failures and DISCHARGES its orders to show cause. The court, however, cautions counsel
     that further failures to comply with the orders of this court may result in sanctions, including the
22   terminal sanctions of either dismissal or default.


     ORDER - 3
